Citation Nr: 0525854	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  05-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's son




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from October 1942 to January 1946.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2005, a Travel Board hearing 
was held at the RO before the undersigned. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2005, the appellant's son testified on her behalf at 
a hearing before the undersigned at the Chicago RO.  
Unfortunately, VA was unable to make a recording of that 
hearing proceeding.  In August 2005, VA contacted the 
appellant and offered her the opportunity to have another 
hearing.  In her September 2005 reply, the appellant 
indicated that she wished to have another hearing before a 
Veterans Law Judge at Chicago RO.  Inasmuch as Travel Board 
hearings are scheduled by the RO, the case must be remanded 
for this purpose.  The appeal has been advanced on the 
Board's docket because of the appellant's advanced age.

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the appellant for 
a Travel Board hearing in Chicago before 
a Member of the Board.  

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


